FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                    AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1597
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                       Wednesday, November 19, 2014

   JOHN EDWARD HALL
   Allred Unit - TDC # 1608233
   2101 FM 369 North
   Iowa Park, TX 76367

   Re: HALL, JOHN EDWARD
   CCA No. WR-82,314-01                                                                COA No. 05-09-01368-CR
   Trial Court Case No. W08-63139-W (A)

             The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,



                                                                          _____________________________
                                                                          Abel Acosta, Clerk

   cc: 5th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
   District Attorney Dallas County (DELIVERED VIA E-MAIL)
   District Clerk Dallas County (DELIVERED VIA E-MAIL)




                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX